DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
For applicant’s information, for purpose of prior art, at least the independent claims 12 and 16 (and therefore all of their respective dependent claims) are not supported by provisional application 62/694352 and therefore claims 12-20 are not entitled to the benefit of the filing date of this provisional application.  Particularly, the provisional application does not support a case for folding eyeglasses.  Thus claims 12-20 are entitled to the filing date of the instant application of July 5, 2019.  However, claims 1-11 are all fully supported by provisional application number 62/694352 and therefore, for purposes of prior art, claims 1-11 are entitled to the benefit of July 5, 2018 corresponding to the filing date of said provisional application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11, drawn to a pair of folding eyeglasses, classified in G02C 5/2263.
Claims 12-15, drawn to a case for eyeglasses, classified in A45C 11/04.
Claims 16-20, drawn to a vision assistance system comprising a pair of folding eyeglasses and a case for eyeglasses, classified in G02C 3/04.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant of the case of Group II has separate utility such as storing eyeglasses with a ball and socket joint, which is not required by the eyeglasses of claim 1 in Group I.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions Groups I & II and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a ball and socket joint.  The subcombination has separate utility such as storing eyeglasses with a ball and socket joint.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
During a telephone conversation with Michael C. Jones on February 19, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement filed January 21, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed; and with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically no copy of KR20-2012-0005158 nor a concise English explanation was submitted.  For applicant’s convenience the examiner has placed a copy of KR20-2012-0005158 and an English translation of it on file.  Thus, even though this document is lined-out on form 1449 it is entered via form 892 and all of the documents listed in the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  an apparent inadvertent typographical omission.  The examiner would suggest and for purposes of examination use “… and a second position …” in lines 6-7 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “a second position extending substantially parallel to the imaginary plane” has clarity issues.  It is unclear if (1) the temple and frame are in the same imaginary plane or if (2) the temple is in a second plane parallel to the imaginary plane defined by the frame.  The former is supported by figures 2, 5 & 10 while the latter is the plain meaning of the claim language.  The written description has instances of repeating the same language of the claim (e.g. paragraph [05-06]) and has alternative language “a position parallel and in the same plane of the frame” (e.g. paragraph [32-33, 36-37, 40-41 & 47]), thus there is support for both interpretations.  Applicant could obviate this rejection by language such as: a second position substantially in the imaginary plane; however, for purposes of examination the examiner will interpret the phrase as covering either case in agreement with the broadest reasonable interpretation in light of the specification, see MPEP 2111.  
Claims 2-11 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
In re Musgrave, 431 F.2d 882, 893 (CCPA 1970), see MPEP 2173.05(b)IV.  The examiner would suggest and for purposes of examination use “a 
Claim 5 is not rejected under 35 U.S.C. 112(b) as being indefinite, due to its’ dependency upon claim 4, since it corrects the deficiency of claim 4 by defining a definite range.
Claims 6-11 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 4 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as it is understood claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson US Patent Application Publication 2016/0246070.


Insofar as they are understood claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins US Patent 3,476,466.
Regarding claim 1 Hopkins discloses a pair of folding eyeglasses (title e.g. figure 1) including: a frame (e.g. frame 10) configured to hold one or more lenses (column 2 lines 45-47 e.g. lenses 11) and defining an imaginary plane; at least one temple piece (e.g. temples 12); and at least one hinge connecting the at least one temple piece to the frame (abstract e.g. figure 7 combination of ball 14 and socket 16), wherein the hinge is configured to rotate the at least one temple piece between a first position extending substantially perpendicular to the imaginary plane defined by the frame (see figure 3 & column 2 lines 11-13 & 24-29 “wearing position”), and second position extending substantially parallel to the imaginary plane (column 2 lines 11-13 “folded position” & see figure 1 showing temples substantially in a second plane parallel to the plane of the frames).
Regarding claim 2 Hopkins discloses the pair of folding eyeglasses according to claim 1, as set forth above.  Hopkins further discloses wherein the at least one hinge (e.g. combination of 14 & 16) comprise a ball (e.g. 14) and socket (e.g. 16) joint.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US Patent Application Publication 2016/0246070 in view of Benavides et al. US Patent Application Publication 2005/0146675, of record.
Regarding claim 2 Johnson discloses the pair of folding eyeglasses according to claim 1, as set forth above.  

Benavides teaches a pair of folding eyeglasses (inter alia abstract e.g. figure 27) including: a frame (e.g. face 1010); at least one temple piece (e.g. temple 1020); and at least one hinge connecting the at least one temple piece to the frame and the hinge is configured to rotate the at least one temple piece between a first and second position (paragraph [0082] “hinge portion ball 1060 and socket 1070 form a ball and socket hinge about which temple 1020 can pivot when moving from an unfolded configuration to a folded configuration (and vice versa)”), and further teaches wherein the at least one hinge comprise a ball and socket joint (e.g. ball 1060 & socket 1070) for the purpose of having a hinge capable of rotating about multiple pivot axes (paragraph [0082]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the folding eyeglasses as disclosed by Johnson to have the at least one hinge comprise a ball and socket joint as taught by Benavides for the purpose of having a hinge capable of rotating about multiple pivot axes.

Regarding claim 3 Johnson as modified by Benavides discloses the pair of folding eyeglasses according to claim 2, as set forth above.  
Johnson does not disclose wherein the ball of the at least one hinge is disposed on the at least one temple piece; and wherein the socket is disposed on the frame and surrounds substantially the entire ball.
Benavides further teaches wherein the socket surrounds substantially the entire ball (see figure 27) for the purpose of defining the extent about which the ball and socket hinge can rotate (paragraph [0082]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ball and socket hinge in the folding eyeglasses as disclosed by Johnson as modified by Benavides to have the socket surrounds substantially the entire ball as further taught by Benavides for the purpose of defining the extent about which the ball and socket hinge can rotate.
KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ball and socket hinge in the folding eyeglasses as disclosed by Johnson as modified by Benavides to have the ball disposed on the at least one temple piece and the socket disposed on the frame since there are only two ways to dispose the ball and socket, which would equally well with predictable results and it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.

Insofar as they are understood claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US Patent Application Publication 2016/0246070 in view of Benavides et al. US Patent Application Publication 2005/0146675, of record, and in further view of Cescon US Patent Application Publication 2008/0201901, of record.
Regarding claims 4-5 Johnson as modified by Benavides discloses the pair of folding eyeglasses according to claim 3 including the ball disposed on the at least one temple piece and the socket disposed on the frame, as set forth above.  Johnson further discloses the range of motion is 90° (inter alia paragraph [0012]), as required by claim 5.
Johnson does not disclose wherein the socket further comprises a groove, the groove defining a range of motion for the at least one temple piece relative to frame as required by claim 4.

Benavides does not teach the rotation-limit portion comprises a groove, as required by claim 4; and wherein the range of motion is 90°, as required by claim 5.
Cescon teaches a ball and socket hinge for eyeglasses which allows the temples to be folded into the same plane of the frame (inter alia paragraph [0001] e.g. figures 25-27 spectacles 200) and further teaches the ball joint includes grooves (paragraph [0061-65] e.g. figures 14-16 & 21-24 groove 187 and/or 188), where the range of motion is 90° (paragraph [0064-65]) for the purpose of defining a travelling path to guide and defining the movements of the temples (inter alia paragraph [0066]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ball and socket hinge in the folding eyeglasses as disclosed by Johnson as modified by Benavides to have the rotation-limit portion comprises a groove and the range of motion be 90° as taught by Cescon for the purpose of defining a travelling path to guide and defining the movements of the temples.

Regarding claims 6-7 Johnson as modified by Benavides and Cescon discloses the pair of folding eyeglasses according to claim 4, as set forth above.  
Johnson and Benavides do not disclose or teach wherein the groove has a width sized to provide frictional resistance to movement of the at least one temple piece relative to the frame, as recited in 
Cescon further teaches the groove has a width sized to provide frictional resistance to movement of the at least one temple piece relative to the frame; and wherein the width of the groove is substantially equal to a thickness of the at least one temple piece (paragraph [0067] “an adequately small clearance being provided” for, among other parts the groves 187 & 188) for the purpose of accuracy of positions and movements (paragraph [0067]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ball and socket hinge in the folding eyeglasses as disclosed by Johnson as modified by Benavides and Cescon to have the groove has a width sized to provide frictional resistance to movement of the at least one temple piece relative to the frame and the width of the groove is substantially equal to a thickness of the at least one temple piece as further taught by Cescon for the purpose of accuracy of positions and movements.

Regarding claims 8-9 Johnson as modified by Benavides and Cescon discloses the pair of folding eyeglasses according to claim 4, as set forth above.  
Johnson and Benavides do not disclose or teach wherein the groove includes a retaining mechanism configured to hold the at least one temple piece in one or more of the first position and second position, as recited in claim 8; and wherein the retaining mechanism is a flexible protrusion configured to hold the at least one temple piece in one or more of the first position and second position, as recited in claim 9.
Cescon further teaches wherein the groove includes a retaining mechanism configured to hold the at least one temple piece in one or more of the first position and second position; and wherein the retaining mechanism is a flexible protrusion configured to hold the at least one temple piece in one or more of the first position and second position, paragraph [0063-69] discuss hinge 130 with two stable 

Insofar as they are understood claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US Patent Application Publication 2016/0246070 in view of Benavides et al. US Patent Application Publication 2005/0146675, of record, and Cescon US Patent Application Publication 2008/0201901, of record, and in further view of Browning US Patent 2,552,147.
Regarding claims 10-11 Johnson as modified by Benavides and Cescon discloses the pair of folding eyeglasses according to claim 4 including the ball being of the at least one temple and the at least one temple piece between the first position and the second position relative to the frame, as set forth above.  
Johnson, Benavides and Cescon do not disclose or teach wherein the hinge further comprises a fastener inserted through the ball located within the socket to retain the ball within the socket, as required in claim 10; and wherein the fastener is sized and positioned to rotate within the socket in coordination with rotation ball relative to the socket.
inter alia column 2 lines 14-17) for the purpose of permanently attaching the securing pin (column 3 lines 13-33).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ball and socket hinge in the folding eyeglasses as disclosed by Johnson as modified by Benavides and Cescon to have hinge include a fastener inserted through the ball located within the socket to retain the ball within the socket; and the fastener being sized and positioned to rotate within the socket in coordination with rotation ball relative to the socket as taught by Browning for the purpose of permanently attaching the securing pin.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alford US Patent 7,513,617; in regards to similar folding eyeglasses.
Herzig US Patent 3,533,687; in regards to similar folding eyeglasses.
Bruchhold et al. foreign patent DE19629491; in regards to a ball and socket hinge with a groove to limit the range of motion in a pair of folding eyeglasses.
Wei et al. foreign patent CN109856813; in regards to similar folding eyeglasses, which fails to qualify as prior art under §102. 
Su foreign patent KR20-2012-0005158, for reasons noted in IDS section above.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                             February 22, 2021